Case 2:21-cv-07579-SDW-LDW Document 1 Filed 03/31/21 Page 1 of 26 PageID: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY
_____________________________________________________________________________
THOMAS MAIORINO,                       :
Individually on Behalf of              :
Himself and All Others                 :
Similarly Situated                     :    CIVIL NO.: 21-CV-7579
                                       :
                                       :
                      Plaintiff,       :
                                       :
                                       :    CLASS ACTION
v.                                     :
                                       :
                                       :    JURY TRIAL DEMANDED
                                       :
BAYER CORPORATION, &                   :
ELANCO ANIMAL HEALTH INC.              :
                                       :
                      Defendants.      :
_____________________________________________________________________________

                                CLASS ACTION COMPLAINT

       Plaintiff, Thomas Maiorino, brings this action on his own behalf and on behalf of all

others similarly situated, and, based on knowledge with respect to his own actions and upon

information and belief with respect to all other matters, alleges as follows:

                                        INTRODUCTION

       1.      Defendants, Bayer Corporation and Elanco Animal Health, Inc., developed,

tested, designed, manufactured, marketed and sold Seresto Flea and Tick Pet Collars (“Seresto

Collars”), which they claimed rarely caused reactions and sensitivities in the owner’s pet. In

2021, it was publicly reported that, despite these representations, the Environmental Protection

Agency (“EPA”) has received nearly 1,700 reported pet deaths associated with the Seresto

Collars and, alarmingly, more than 75,000 adverse incident reports, with more than 10,000

classified as major or moderate incidents.



                                                 1
Case 2:21-cv-07579-SDW-LDW Document 1 Filed 03/31/21 Page 2 of 26 PageID: 2




       2.         Seresto Collars use a combination of pesticides that are known to be harmful to

human beings if ingested as they could adversely impact the nervous system. In fact, the

pesticides used should not be handled without first donning personal protective equipment. Yet,

Defendants claim these pesticides, when hung around a pet’s neck in the form of the Seresto

Collar, will not cause harm to the pet or the humans that interact with the pet daily.

       3.         Like many others, after Plaintiff’s dog wore a Seresto Collar, she suffered a series

of adverse reactions for which her veterinarian could not identify a cause. Ultimately, Plaintiff’s

dog suffered a seizure and had to be put to sleep. Only after the reports on Seresto Collars

became public did Plaintiff recognize the correlation between his dog’s symptoms and the

Seresto Collar.

       4.         Plaintiff would not have purchased a Seresto Collar had he known that

Defendants falsely, misleadingly, and deceptively failed to disclose the dangers associated with

the pesticides used in the Seresto Collars. Plaintiff now brings this action on behalf of himself

and all others similarly situated who purchased Seresto Collars due to Defendants’ misleading

and deceptive practice of failing to disclose the dangers associated with the pesticides used in the

Seresto Collars and their representation that the possibility of an adverse reaction was only a

rarity when in fact there have been more than 75,000 reported incidents. Plaintiff seeks damages

and all other relief this Court deems just and appropriate.

                                           JURISDICTION
       5.         This Court has jurisdiction over this action pursuant to the Class Action Fairness

Act (“CAFA”), 28 U.S.C. § 1332(d), because at least one Class member is of diverse citizenship

from one Defendant, there are more than 100 Class members, and the aggregate amount in

controversy exceeds $5 million, exclusive of interest and costs.



                                                   2
Case 2:21-cv-07579-SDW-LDW Document 1 Filed 03/31/21 Page 3 of 26 PageID: 3




       6.      The Court has personal jurisdiction over the Defendants because they conduct

business in New Jersey and have sufficient minimum contacts with New Jersey.

       7.      Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial

part of the events or omissions giving rise to the claims asserted in this complaint occurred in

this judicial district; because at least one Defendant and the Plaintiff reside in this District; and

because the Defendants caused harm to Class members residing in this District.

                                            PARTIES

       8.      Plaintiff, Thomas Maiorino, is an adult citizen who resides in Mt. Laurel, New

Jersey. Plaintiff Maiorino purchased Seresto Flea and Tick Collars from Pet Smart for his

family’s rescue dog, Rooney. In fall 2020, while wearing the Seresto Collar, Rooney began to

behave erratically and manifested several odd, recurring symptoms, including bleeding paws.

Rooney’s veterinarian was unable to diagnose the cause of these symptoms. Ultimately, in

October 2020, Rooney suffered a grand mal seizure in front of the family. Afterward, Rooney

was put to sleep at the age of 9. Rooney is pictured below wearing the Seresto Collar (Grey):




                                                 3
Case 2:21-cv-07579-SDW-LDW Document 1 Filed 03/31/21 Page 4 of 26 PageID: 4




       9.      Defendant, Bayer Corporation, is a German Corporation with its United States

headquarters located in Whippany, New Jersey. Prior to divesting its animal health division to

Elanco Animal Health in August 2019 for $7.6 billion, Bayer developed, tested, manufactured,

and marketed the Seresto Collar between 2012-2019.

       10.     Defendant, Elanco Animal Health Incorporated, is an animal health company that

develops, manufactures, and markets products for companion and food animals. Elanco is

headquartered in Greenfield, Indiana and is the fourth largest animal health company in the

world, with revenue of $3.1 billion for the year ending December 31, 2019. After acquiring

Bayer’s Animal Health Division, Elanco began marketing and selling the Seresto Collars.

                                  FACTUAL BACKGROUND

     A.      PET FLEA AND TICK COLLARS

       11.     A pest repellant collar is a device used to protect dogs and cats from fleas and

ticks. The collar is a plastic strip made by mixing a pesticide with plastic resins and molding the

mixture into a thin strip.1 They are designed to deliver enough pesticide to continually kill fleas

and/or ticks for up to 12 months.2 The pesticide must be safe for prolonged skin contact with

animals and non-toxic in the event the animal chews on the collar.3

       12.     The collars are designed to provide animals with effective protection against

parasitic infestations.4 To achieve this goal, both the pesticide composition and the components

used to make the collar must be carefully selected. The most important selection criterion is that




1
  https://www.encyclopedia.com/science-and-technology/technology/technology-terms-and-concepts/flea-
collar
2
  Id.
3
  Id.
4
  Id.


                                                 4
Case 2:21-cv-07579-SDW-LDW Document 1 Filed 03/31/21 Page 5 of 26 PageID: 5




the pesticide must efficiently kill pests without being toxic to pets. 5 It must be effective under a

variety of environmental conditions, be free from significant taste or odor, and be non-staining to

fur and surfaces such as carpet and furniture that the pet may contact.6

         13.   The plastic components used to manufacture the collar must provide the

appropriate release characteristics for the chosen active ingredient.7 Since collars are designed to

be worn for three, six, eight or even 12 months, the plastic must be durable.8

         14.   The type of animal being treated is another factor to consider in the collar’s

design. Dogs, being larger, require a relatively higher dose of the active ingredient. 9 Cats require

about half the dose as that of a dog.10 Collars are designed to be a standard size, which is

approximately 0.375 inch (0.95 cm) wide and 0.125 inch (0.32 cm) thick.

         15.   The Environmental Protection Agency (“EPA”) is in charge of regulating

products that contain pesticides, including pet collars. Under the Federal Insecticide, Fungicide

and Rodenticide Act (“FIFRA”), the EPA determines if the pesticide is “efficacious” and “will

not cause unreasonable adverse effects on humans and the environment, and that its label

complies with FIFRA’s prohibition on misbranding. 7 U.S.C. § 136a(c)(1)(C), (F).

         16.   In 2006, the EPA implemented a registration review program pursuant to FIFRA

to review registered pesticides every 15 years to determine whether it continues to meet the

FIFRA standard for registration.




5
  Id.
6
  Id.
7
  Id.
8
  Id.
9
  Id.
10
   Id.


                                                 5
Case 2:21-cv-07579-SDW-LDW Document 1 Filed 03/31/21 Page 6 of 26 PageID: 6




     B.      THE SERESTO COLLARS
       17.     The Seresto Collars, developed by Defendant Bayer, introduced to the market in

2012, and now marketed and sold by Defendant Elanco, works by releasing small amounts of

pesticide onto the animal for months at a time.11 The pesticide is supposed to kill fleas, ticks and

other pests but be safe for cats and dogs.12 The Seresto Collars are designed to work for eight

months.




       18.     The package insert included with the Seresto Collars includes the following:

               As with any product, consult your veterinarian before using this
               product on debilitated, aged, breeding, pregnant, or nursing
               animals. Individual sensitivities, while rare, may occur after using
               ANY pesticide product for pets. Rarely, mild application site

11
   https://www.usatoday.com/story/news/investigations/2021/03/02/seresto-dog-cat-collars-found-harm-
pets-humans-epa-records-show/4574753001/
12
   Id.


                                                  6
Case 2:21-cv-07579-SDW-LDW Document 1 Filed 03/31/21 Page 7 of 26 PageID: 7




               reactions may occur, such as scratching, redness, and hair loss,
               which usually recover within 1 to 2 weeks without the need for
               collar removal. In some cases, temporary collar removal and
               bathing may be recommended until symptoms have disappeared.
               In very rare cases, application site reactions such as dermatitis,
               inflammation, eczema or lesions may occur. In these instances,
               collar removal is recommended. If signs persist or become more
               severe, consult a veterinarian immediately. If your animal is on
               medication, consult your veterinarian before using this or any other
               product. If your dog is experiencing an adverse event, contact your
               veterinarian and call 1-800-422-9874.

       19.     Despite its packaging claims that “sensitivities” and “reactions” are “rare,” since

Seresto Collars were introduced, the EPA has received incident reports of at least 1,698 related

pet deaths.13 Overall, through June 2020, the agency has received more than 75,000 incident

reports related to the collars, including nearly 1,000 involving human harm.14

       20.     Prior to the 2021 reporting, a veterinarian who blogs on the website “The Healthy

Dog Workshop” obtained EPA adverse reaction and incident reports for the Seresto Collars

between January 16, 2016 and July 1, 2017.15 By 2017, the EPA had received 14, 135 reported

incidents, including 300 fatalities, 980 major animal reactions, 3,115 moderate animal reactions,

and 8,518 minor animal reactions.16 Between July 2017 and June 2020, those incident reports

have ballooned more than five fold.          To Plaintiff’s knowledge, information and belief,

Defendants have taken no curative action.




13
   https://www.usatoday.com/story/news/investigations/2021/03/02/seresto-dog-cat-collars-found-harm-
pets-humans-epa-records-show/4574753001/
14
   Id.
15
   https://healthydogworkshop.com/why-i-dont-recommend-seresto-collars/
16
   Id.


                                                  7
Case 2:21-cv-07579-SDW-LDW Document 1 Filed 03/31/21 Page 8 of 26 PageID: 8




       21.     Just a cursory review of the Better Business Bureau’s online complaint database

shows a litany of recent complaints about adverse impacts on pets from the Seresto Collars.17

Just a few examples are copied below:




17
  https://www.bbb.org/us/ks/shawnee-msn/profile/animal-health-products/bayer-healthcare-llc-animal-
health-division-0674-99131210/complaints


                                                  8
Case 2:21-cv-07579-SDW-LDW Document 1 Filed 03/31/21 Page 9 of 26 PageID: 9




          22.     Seresto Collars contain two pesticides: imidacloprid and flumethrin.18

Imidacloprid belongs to the neonicotinoid class of insecticides, which are the most commonly

used insecticides on crops. The EPA granted the first imidacloprid registration to Mile

Laboratories (now Bayer CropScience) in 1994 for use on turfgrass and ornamentals.19




18
     Id.
19
     https://www.acs.org/content/acs/en/molecule-of-the-week/archive/i/imidacloprid.html


                                                     9
Case 2:21-cv-07579-SDW-LDW Document 1 Filed 03/31/21 Page 10 of 26 PageID: 10




         23.    Because imidacloprid was first registered in 1994 it was not subject to the EPA’s

 registration review until 2008, with an ultimate decision issued in January 2020.20 The EPA

 findings include that when imidacloprid is ingested orally it impacts the nervous system, causing

 tremors/trembling and decreased motor activity, in multiple neurotoxicity studies in both dogs

 and rats.21

         24.    The EPA’s 2020 registration review recognized concerns for dermal exposure to

 imidacloprid for both adults and children 1-2 years old.22 Although the EPA permitted continued

 imidacloprid use for commercial farming applications, it recommended canceling its use in

 residential spray applications for turf, on-farm seed treatment, and use on bulb vegetables,

 recommended the use of additional personal protective equipment for those using imidacloprid in

 commercial settings, and require advisory language for residential ornamental uses, among other

 things.23

         25.    Imidacloprid was also part of the EPA’s 2009 investigation into the safety of

 “spot-on” pesticide products for flea and tick control for cats and dogs. Unlike the collar, in

 “spot-on” products, the pesticides are dabbed on the animal’s fur monthly, typically behind the

 neck, to prevent parasite infestation. The “spot-on” investigation began after the EPA recognized

 a 53% increase of adverse events with these products between 2007 and 2008.24

         26.    At the conclusion of that investigation, the EPA recognized that the data it

 required to determine if the “spot-on” products were safe for pets did not “accurately predict the



 20
   https://www.epa.gov/sites/production/files/202001/documents/imidacloprid_pid_signed_1.22.2020.pdf
 21
    Id.
 22
    Id.
 23
    Id.
 24
    https://www.avma.org/resources/pet-owners/petcare/flea-and-tick-treatments-epas-investigation-spot-
 faq


                                                   10
Case 2:21-cv-07579-SDW-LDW Document 1 Filed 03/31/21 Page 11 of 26 PageID: 11




 toxicity seen in the incidents that took place [with various pets].”25 As a result, the EPA changed

 various reporting requirements for “spot-on” manufacturers.26

        27.     The other active chemical in the Seresto Collars, flumethrin, is a synthetic

 pyrethroid that were introduced in the 1970’s and used against parasites in livestock and

 horses.27 According to flumethrin’s registration statement filed by Bayer HealthCare LLC,

 Animal Health Division with the EPA on March 14, 2013, it warns of its “Hazards to Humans

 and Domestic Animals,” including “may be fatal if swallowed or absorbed through the skin”

 that it is also “[h]armful if inhaled” and that one should “[a]void breathing [its] dust.”28




        28.     Like with most pesticides, the data supporting EPA registration of the Seresto

 Collars was conducted by the company that produced them, Bayer Animal Health.29 The




 25
    https://www.epa.gov/pets/epa-evaluation-pet-spot-products-analysis-and-plans-reducing-harmful-
 effectsd
 26
    Id.
 27
   https://parasitipedia.net/index.php?option=com_content&view=article&id=2677&Itemid=2994#:~:text=
 In%20small%20dogs%20paresthesia%20(skin,organophosphates%20or%20other%20synthetic%20pyreth
 roids.
 28
    https://www3.epa.gov/pesticides/chem_search/ppls/011556-00154-20130314.pdf
 29
    https://www.usatoday.com/story/news/investigations/2021/03/02/seresto-dog-cat-collars-found-harm-
 pets-humans-epa-records-show/4574753001/


                                                   11
Case 2:21-cv-07579-SDW-LDW Document 1 Filed 03/31/21 Page 12 of 26 PageID: 12




 majority of the studies were looking at each pesticide individually, imidacloprid and flumenthrin,

 not the two in combination as used in the collar.30

        29.        A 2012 Bayer study authored by Bayer’s then-Head of Companion Animal

 Products Global Clinical Development in Germany, Dorothee Stanneck,31 found that when these

 two pesticides are combined, they have a “synergistic effect,” meaning they are more toxic

 together on fleas.32 The study found that the “unique pharmacological synergism” works as

 quickly as six hours to prevent ticks from attaching and feeding, preventing disease

 transmission.33

        30.        According to Nathan Donley from the Center for Biological Diversity, who has a

 doctorate in cell and developmental biology and is a former cancer researcher, said this

 “synergistic effect” likely extends to the pets wearing the collar.34 He said he was not sure what

 makes the two pesticides so likely to cause harm, but it is clear something is wrong with the

 product.35 “You don’t even see these kinds of numbers with many agricultural chemicals,”

 Donley said. “For whatever reason, this combination is just really nasty.”36

        31.        As the EPA conceded as part of the “spot-on” investigation, “[a]lthough safety

 trials are performed prior to approval, these tests are performed on a limited number of animals

 in a controlled environment, not by pet owners in a ‘real world’ situation. It is possible that this




 30
    Id.
 31
    As of August 2020, Dr. Stanneck is now an employee of Elanco as the Head of Site Management,
 Animal Welfare Officer.
 32
    https://parasitesandvectors.biomedcentral.com/articles/10.1186/1756-3305-5-73
 33
    Id.
 34
    https://www.usatoday.com/story/news/investigations/2021/03/02/seresto-dog-cat-collars-found-harm-
 pets-humans-epa-records-show/4574753001/
 35
    Id.
 36
    Id.


                                                  12
Case 2:21-cv-07579-SDW-LDW Document 1 Filed 03/31/21 Page 13 of 26 PageID: 13




 limited the agency's ability to detect safety concerns that became more apparent when the

 products were used in larger numbers of doses and in less controlled environments.” 37

      C.       THE EPA HAS BEEN SLOW TO RESPOND TO THE THREATS OF TOXIC PET COLLARS
         32.     In 2014, the Natural Resource Defense Council, Inc. (NRDC), filed a lawsuit

 against the EPA seeking a response to its nearly ten-year-old petitions to ban hazardous

 pesticides used in certain flea and tick collars.38 An interested person may petition the EPA to

 cancel a registered pesticide.39

         33.     Concerns were raised that the use of the pesticides neurotoxic propoxur and

 tetrachlorvinphos (TCVP) could cause harm to children’s brains and nervous systems.40 The

 EPA severely restricted the use of these chemicals in other household pesticides, but continued

 to allow them in flea and tick treatments for dogs and cats.41

         34.     The EPA failed to respond to NRDC petitions seeking a ban on these two

 chemicals.42 NRDC first petitioned the EPA to cancel propoxur uses in pet collars in 2007. In

 2009, NRDC released its Poison on Pets II report, which found that high levels of pesticide

 residue can remain on a dog’s or cat's fur for weeks after a flea collar is put on an animal.43

 Residue levels detected in this study were found to be high enough to pose a risk to the

 neurological system of children at levels that greatly exceed EPA's acceptable levels.44




 37
    https://www.avma.org/resources/pet-owners/petcare/flea-and-tick-treatments-epas-investigation-spot-
 faq
 38
    https://www.ecowatch.com/epa-sued-over-toxic-pesticides-in-pet-flea-collars-1881859308.html
 39
    In re Natural Resources Defense Council, Inc., 956 F.3d 1134, 1136 (9th Cir. 2020) (citing 40 C.F.R. §
 154.10).
 40
    https://www.ecowatch.com/epa-sued-over-toxic-pesticides-in-pet-flea-collars-1881859308.html
 41
    Id.
 42
    Id.
 43
    Id.
 44
    Id.


                                                    13
Case 2:21-cv-07579-SDW-LDW Document 1 Filed 03/31/21 Page 14 of 26 PageID: 14




         35.     In December 2016, the EPA issued a risk assessment, which recognized that

 children could be exposed to TCVP through contact with pets using TCVP products and that

 health exposure posed considerable risks to their health.45 The risk assessment noted that

 epidemiological studies have “consistently identified associations with neurodevelopmental

 outcomes associated with [organophosphate] exposure such as delays in mental development in

 infants (24–36 months), attention problems and autism spectrum disorder in early childhood, and

 intelligence decrements in school age children.” “Therefore, there is a need to protect children

 from exposures that may cause these effects.”46

         36.     Yet, despite these alarming conclusions, the EPA took no action. On May 29,

 2019, the NRDC filed petition for a writ of mandamus to the Ninth Circuit to compel the EPA to

 issue a final response to the 2009 Administrative Petition regarding TCVP.47

         37.     In granting the NRDC’s mandamus petition in April 2020, the Ninth Circuit held

 that the EPA had “unreasonably and egregiously delayed the performance of its statutory duties

 on this critical matter of public health[.]”48 The Ninth Circuit summarized the EPA’s conduct as

 follows: “[f]or more than a decade, the EPA has frustrated NRDC’s ability to seek judicial

 review by withholding final agency action, all the while endangering the wellbeing of millions of

 children and ignoring its ‘core mission’ of protecting human health and the environment.”49

         38.     Despite all of the facts above regarding Seresto Collars, including the more than

 76,000 reported adverse events reported to the EPA, in its 2020 registration review of

 imidacloprid, the EPA determined that the human health risk assessment are “no longer of


 45
    In re Natural Resources Defense Council, Inc., 956 F.3d at 1137.
 46
    Id.
 47
    In re Natural Resources Defense Council, Inc., 956 F.3d at 1138.
 48
    Id. at 1134.
 49
    Id. at 1142-43


                                                    14
Case 2:21-cv-07579-SDW-LDW Document 1 Filed 03/31/21 Page 15 of 26 PageID: 15




 concern.”50 This assessment ironically mirrors the EPA’s 2014 TCVP conclusion that the “risks

 …. are below the [EPA’s] level of concern.”51 Further, the EPA offers no assessment of the

 combination of the two pesticides, imidacloprid and flumethrin.

         D.      PET COLLARS ARE BIG BUSINESS
           39.      In its 2019 annual report, German agribusiness and pharmaceutical company

 Bayer reported revenue of more than $300 million on Seresto alone.

           40.      The company sold its animal health division to Elanco Animal Health, a former

 subsidiary of Eli Lilly and Co., for $7.6 billion in 2019. The deal was finalized in 2020. As part

 of the deal, Bayer received $2.3 billion in Elanco stock, which the company said it would sell

 over time.

           41.      Since being spun off as its own company in 2019, Elanco has lobbied the EPA

 quarterly on issues relating to animal health, according to the nonprofit Center for Responsive

 Politics, which maintains a website tracking political contributions. Over two years, the company

 has spent $1.6 million on lobbying, records show.

                                  CLASS ACTION ALLEGATIONS

           42.       Plaintiff brings all claims as class claims pursuant to Fed. R. Civ. P. 23. The

 requirements of Fed. R. Civ. P. 23(a), and (b)(3) are met with respect to the Class defined below:

                    All persons in the State of New Jersey who purchased a Seresto
                    Flea and Tick Collar between March 31, 2015 and the date of class
                    certification. Excluded from the Class are Defendants’ officers.




 50
      https://www.epa.gov/sites/production/files/2020-01/documents/imidacloprid_pid_signed_1.22.2020.pdf
 51
      In re Natural Resources Defense Council, Inc., 956 F.3d at 1137


                                                    15
Case 2:21-cv-07579-SDW-LDW Document 1 Filed 03/31/21 Page 16 of 26 PageID: 16




      A.      Numerosity

        43.      Plaintiff, on information and belief, believes and therefore avers that there are at

 least hundreds of members of the Class, making joinder impracticable. The Class is composed of

 an easily ascertainable, self-identifying set of persons who own, or owned, the Seresto Collar.

      B.      Commonality

        44.      There are numerous questions of law and fact common to Plaintiff and the Class,

 including the following:


                 (a)    Whether Defendants sold Seresto Collars knowing they
                 could harm pets and/or humans;

                 (b)     Whether Defendants misrepresented that Seresto Collars
                 rarely cause sensitivities and reactions in pets;

                 (c)     Whether Defendants knew that Seresto Collars were
                 subject to more than 75,000 adverse incident reports to the EPA in
                 both pets and humans;

                 (d)     Whether Defendants omitted that Seresto Collars had a
                 long history of adverse incidents in both pets and humans;

                 (e)     Whether Defendants failed to disclose the known risks of
                 the pesticides used in the Seresto Collars;

                 (f)      Whether Defendants adequately tested Seresto Collars prior
                 to their sale; and

                 (g)    Whether the Seresto Collars are fit for their purpose and
                 adhere to the representations on the packaging.

      C.      Typicality

        45.      Plaintiff’s claims are typical of the claims of the Class in that Plaintiff, like all

 Class members, has been damaged by the Defendants’ conduct in the same manner as the other

 Class members.




                                                  16
Case 2:21-cv-07579-SDW-LDW Document 1 Filed 03/31/21 Page 17 of 26 PageID: 17




        46.      Furthermore, the factual bases of Defendants’ conduct are common to all Class

 members and represent a common thread resulting in injury to all members of the Class.

      D.      Fair and Adequate Representation

        47.      Plaintiff will fairly and adequately protect the interests of the Class. Plaintiff has

 retained counsel who is experienced in class action litigation. Plaintiff has no interests which are

 adverse to, or in conflict with, other members of the Class.

      E.      The Prerequisites of Rule 23(b)(3) are Satisfied

        48.      The questions of law and fact common to Class members predominate over any

 questions which may affect only individual members.

        49.      A class action is superior to other available methods for the fair and efficient

 adjudication of the controversy. Class treatment of common questions of law and fact is superior

 to multiple individual actions or piecemeal litigation.

        50.      The prosecution of separate actions by the individual Class members would create

 a risk of inconsistent or varying adjudications with respect to individual Class members, which

 would establish incompatible standards of conduct for Defendants. In contrast, a class action

 presents far fewer management difficulties, conserves judicial as well as the parties’ resources,

 and protects the rights of each Class Member.




                                                  17
Case 2:21-cv-07579-SDW-LDW Document 1 Filed 03/31/21 Page 18 of 26 PageID: 18




                                       CAUSES OF ACTION

                                           COUNT I
                          NEW JERSEY CONSUMER FRAUD ACT,
                                       N.J.S.A. § 56:8-2
                                      Against Defendants
        51.     Plaintiff hereby incorporates by reference the allegations contained in the

 preceding paragraphs of this Complaint.

        52.     Plaintiff and other members of the Class are “consumers” within the meaning of

 the NJCFA.

        53.     The Seresto Collars are “goods” within the meaning of the CFA.

        54.     At all relevant times, Defendants conducted trade and commerce in New Jersey

 and elsewhere within the meaning of the CFA.

        55.     The CFA is, by its terms, a cumulative remedy, such that remedies under its

 provisions can be awarded in addition to those provided under other remedies.

        56.     Defendants have engaged in deceptive, unconscionable, unlawful, unfair,

 fraudulent and misleading omissions of material fact in connection with the marketing,

 promotion, and sale of Seresto Collars.

        57.     Defendants knew of the thousands of adverse events associated with the Seresto

 Collars, who are required by law to submit any reports of adverse effects to the EPA. The

 Defendants did not disclose these adverse events to consumers like Plaintiff.             Instead,

 Defendants actively concealed these events from the public and referred to their likelihood on the

 package insert as “rare” or a “rarity.”

        58.     Additionally, Defendants knew, or should have known, that the pesticides used in

 the Seresto Collars were dangerous and could lead to health issues in pets and humans.




                                                18
Case 2:21-cv-07579-SDW-LDW Document 1 Filed 03/31/21 Page 19 of 26 PageID: 19




         59.     Defendants had knowledge of the dangers associated with the Seresto Collars at

 the time of Plaintiff and the Class’s purchase.

         60.     Despite this, Defendant represented in the Seresto Collar packaging materials that

 adverse effects were “rare.”

         61.     Defendants intended that consumers like Plaintiff and members of the Class rely

 on its deceptive, false and misleading misrepresentations or omissions of material fact in order to

 increase its sales and profit of the Seresto Collars.

         62.     Defendants’ conduct was objectively deceptive and had the capacity to deceive

 reasonable consumers under the circumstances. It was a material fact that a reasonable and/or

 unsophisticated consumer who would attach importance at the time of purchase that the Seresto

 Collars can make their pets and/or members of their family ill. This fact would influence a

 reasonable consumer’s choice of action during their purchase.

         63.     Defendants intended that Plaintiff and the other members of the Class rely on

 their acts of concealment and omissions by purchasing the Seresto Collars.

         64.     Had Defendants disclosed all material information regarding the Seresto Collars

 to Plaintiff and other members of the Class, they would not have purchased them or they would

 have paid less for them.

         65.     As a result of the foregoing acts, omissions, and practices, Plaintiff and other

 members of the Class have suffered an ascertainable loss by purchasing Seresto Collars that

 present a risk of safety to their pets as well as Plaintiff and members of the Class. Plaintiff is

 entitled to recover such damages, together with appropriate penalties, including treble damages,

 attorneys’ fees, and costs of suit.




                                                   19
Case 2:21-cv-07579-SDW-LDW Document 1 Filed 03/31/21 Page 20 of 26 PageID: 20




                                COUNT II
      VIOLATIONS OF THE NEW JERSEY TRUTH-IN-CONSUMER CONTRACT,
                 WARRANTY, AND NOTICE ACT (“TCCWNA”)
                            N.J.S.A. § 56:12-15
                            Against Defendants

        66.     Plaintiff hereby incorporates by reference the allegations contained in the

 preceding paragraphs of this Complaint.

        67.     Plaintiff and those similarly situated are “consumers” within the meaning of

 N.J.S.A.§ 56:12-15.

        68.     Defendants violated the TCCWNA with respect to Plaintiff and the putative Class

 by inducing Plaintiff and the members of the Putative Class to purchase Seresto Collars by using

 tactics that violated the New Jersey Consumer Fraud Act, as alleged in Count I.                Thus,

 Defendants violated Plaintiff’s and the Putative Class Members’ clearly established legal rights

 or responsibilities of Defendant under the CFA, and therefore, Defendants violated the

 TCCWNA.

        69.     Furthermore, Plaintiff and the putative Class have a clearly established legal right

 that sellers engage in “good faith,” which requires “honesty in fact and the observance of

 reasonable commercial standards of fair dealing in the trade.” N.J.S.A. § 12A:2-103 (emphasis

 added). Defendants violated this clearly established right by concealing the thousands of adverse

 events associated with the Seresto Collars while similarly claiming that such events are “rare” or

 a “rarity.” Plaintiff would not have purchased or would have paid less for the Seresto Collars

 had he known of the dangers the collars presented to his dog.

        70.       As a result of Defendants’ violations of Plaintiff and the putative Class’

 established legal rights, Plaintiff and those similarly situated are entitled to statutory damages of




                                                  20
Case 2:21-cv-07579-SDW-LDW Document 1 Filed 03/31/21 Page 21 of 26 PageID: 21




 not less than $100 for each of Defendants’ TCCWNA violations, as provided by N.J.S.A. §

 56:12-17.

                                     COUNT III
                            BREACH OF EXPRESS WARRANTY
                                  Against Defendants
        71.     Plaintiff hereby incorporates by reference the allegations contained in the

 preceding paragraphs of this Complaint.

        72.     Defendants expressly represented that “sensitivities” and “reactions” to the

 Seresto Collars are “rare,” yet it knew that since Seresto Collars were introduced, the EPA has

 received tens of thousands of incident reports regarding adverse incidents in pets and humans.

        73.     Defendants breached their warranty that adverse incidents are and would be rare

 or a rarity. Had Defendants revealed that adverse incidents were not, in fact, rare, Plaintiff and

 the Class would not have purchased Seresto Collars or would have paid considerably less.

        74.     Plaintiff and the Class suffered, and will continue suffer, damages as a result of

 Defendants’ breach of warranty.

                                       COUNT IV
            BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                                  N.J.S.A § 12A:2A-212
                                   Against Defendants
        75.  Plaintiff hereby incorporates by reference the allegations contained in the

 preceding paragraphs of this Complaint.

        76.     An implied warranty of merchantability exists with respect to the Seresto Collars,

 namely that they were safe for use, would not harm their pets, or family members.

        77.     Defendant Elanco breached the implied warranty of merchantability because they

 do not pass without objection. The Seresto Collars have caused tens of thousands of adverse

 incidents for both pets and humans. Furthermore, the Seresto Collars promise and affirm on the

 packaging that adverse events are “rare” when Defendant Elanco otherwise knew that not to be

                                                21
Case 2:21-cv-07579-SDW-LDW Document 1 Filed 03/31/21 Page 22 of 26 PageID: 22




 true. Had these facts been disclosed at the time of purchase, Plaintiff and the Class would not

 have purchased or otherwise paid less for the Seresto Collars.

        78.     Plaintiff and the Class have suffered damages as a result of Defendant Elanco’s

 breach of the implied warranty of merchantability, including but not limited to, payment for an

 unsafe product that they would not have otherwise purchased.

                                        COUNT V
                               FRAUDULENT CONCEALMENT
                                    Against Defendants

        79.     Plaintiff hereby incorporates by reference the allegations contained in the

 preceding paragraphs of this Complaint.

        80.     Defendants fraudulently concealed material facts that they had a legal duty to

 disclose to Plaintiff and the Class regarding the risks associated with the Seresto Collars.

        81.     Defendants knew that the pesticides used in the Seresto Collars were dangerous

 and could lead to health issues in pets and humans.

        82.     Defendants had knowledge of the dangers associated with the Seresto Collars at

 the time of Plaintiff and the Class’s purchase.

        83.     Defendants intentionally and knowingly omitted the known dangers of the

 pesticides used in the Seresto Collars to induce Plaintiff and the Class to purchase the Seresto

 Collars.

        84.     Defendants knew that the concealment or nondisclosure of these facts concerning

 the safety of the Seresto Collars was material to consumers because they contradicted the

 representations on the packaging that the risk of adverse incidents was “rare.”




                                                   22
Case 2:21-cv-07579-SDW-LDW Document 1 Filed 03/31/21 Page 23 of 26 PageID: 23




         85.    The facts concealed or not disclosed by Defendants to Plaintiffs and the Class are

 material in that a reasonable consumer would have considered them to be important in deciding

 whether to purchase a Seresto Collar.

         86.    Defendants were under a duty to disclose to Plaintiffs and the Class the true

 safety, quality, and characteristics for use by a domestic pet of the Seresto Collars because: (1)

 Defendants were in a superior position to know the true state of facts about their product; (2)

 Defendants were in a superior position to know the true risks associated with the pesticides used

 in the Seresto Collars; and (3) Defendants knew that Plaintiffs and the Classes could not

 reasonably have been expected to learn or discover that the Seresto Collars were misleadingly

 labeled as only “rarely” causing adverse reactions in pets. Alleged Premium Dog Foods were

         87.    Defendants had a legal duty to disclose this information because Defendants knew

 the representations on the Seresto Collars’ packaging created a false impression unless these

 omitted facts were disclosed to Plaintiff and the Class.

         88.    Plaintiff and the Class had no knowledge of the true safety, quality, and

 characteristics of the Seresto Collars based on Defendants’ fraudulent concealment and

 nondisclosures and had no ability to discover the omitted information prior to purchasing the

 Seresto Collars. Given the deceptive manner in which Defendants chose to omit or not disclose

 material information concerning the safety and quality of the Seresto Collars, Plaintiff and the

 Class were injured.

         89.    As a direct and proximate result of Defendants’ conduct, Plaintiff and the Class

 suffered actual damages in that they purchased Seresto Collars worth less than the price they

 paid.




                                                 23
Case 2:21-cv-07579-SDW-LDW Document 1 Filed 03/31/21 Page 24 of 26 PageID: 24




        90.     Plaintiff and the Class would not have purchased the Seresto Collars at all had

 they known the true safety and quality of the product.

        91.     Plaintiff and the Class seek actual damages, injunctive and declaratory relief,

 attorneys’ fees, costs and any other just and proper relief available under the law.

                                          COUNT VI
                                     UNJUST ENRICHMENT
                                       Against Defendants

        92.     Plaintiff hereby incorporates by reference the allegations contained in the

 preceding paragraphs of this Complaint.

        93.     Plaintiff and the Class, through the purchase of the Seresto Collars, have

 conferred substantial benefit on Defendants. Defendants knowingly and willingly accepted and

 enjoyed these benefits.

        94.     Defendants either knew or should have known that the payments rendered by

 Plaintiff and the Class were given and received with the expectation that the Seresto Collars

 would have the safety, quality, characteristics, and suitability for use by a domestic pet as

 represented and warranted by Defendants. As such, it would be inequitable for Defendants to

 retain the benefit of the payments under these circumstances.

        95.     Defendants’ acceptance and retention of these benefits under the circumstances

 alleged herein make it inequitable for Defendants to retain the benefits without payment of the

 value to Plaintiff and the Class.

        96.     Plaintiff and the Class are entitled to recover from Defendant all amounts

 wrongfully collected and improperly retained by Defendant, plus interest thereon.

        97.     Plaintiff and the Class seek actual damages, injunctive and declaratory relief,

 attorneys’ fees, costs and any other just and proper relief available under the law.



                                                  24
Case 2:21-cv-07579-SDW-LDW Document 1 Filed 03/31/21 Page 25 of 26 PageID: 25




        WHEREFORE, Plaintiff, individually and on behalf of the members of the Class,

 respectfully requests that the Court:

        (i)     grant class certification of the Class, designate Plaintiff as the name representative

 of the Class, appoint his counsel as Class Counsel;

        (ii)    enter judgment in favor of Plaintiff and the Class;

        (iii)   award Plaintiff and the Class all available compensatory and statutory damages,

 trebled;

        (iv)    award both pre-and post-judgment interest on amounts awarded;

        (v)     award Plaintiff and the Class their costs of suit and reasonable attorneys’ fees; and

        (vi)    award such other or further relief as the Court may deem appropriate, just and

 equitable.

                                                       Respectfully submitted,

 Date: March 31, 2021                          By:     s/ Patrick Howard__
                                                       Simon Bahne Paris, NJ ID #04982-1996
                                                       Patrick Howard, NJ ID #02280-2001
                                                       SALTZ, MONGELUZZI, &
                                                       BENDESKY, P.C.
                                                       One Liberty Place, 52nd Floor
                                                       1650 Market Street
                                                       Philadelphia, PA 19103
                                                       Tel: (215) 575-3985
                                                       sparis@smbb.com
                                                       phoward@smbb.com

                                                       DANIEL E. GUSTAFSON
                                                       RAINA C. BORRELLI
                                                       MARY NIKOLAI
                                                       GUSTAFSON GLUEK, PLLC
                                                       120 South 6th Street, Suite 2600
                                                       Minneapolis, MN 55402
                                                       Telephone: (612) 333-8844
                                                       Facsimile: (612) 339-6622

                                                 25
Case 2:21-cv-07579-SDW-LDW Document 1 Filed 03/31/21 Page 26 of 26 PageID: 26




                                          dgustafson@gustafsongluek.com
                                          rborrelli@gustafsongluek.com
                                          mnikolai@gustafsongluek.com

                                          Counsel for Plaintiff and the putative Class




                                     26
